DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The examiner acknowledges the addition of claims 21-23 and cancelation of claims 8 and 17-19.  Claims 1-7, 9-16 and 20-23 are pending.  The applicant amended claims 1, 12-16 and 20. The examiner notes that the applicant added the limitation “a conveyance mechanism allowing the MRI system to be transported to different locations” to claim 1 without underlining to indicate new limitation.  Further, this limitation corresponds to a cancelled limitation from claim 12.
Regarding the 35 U.S.C. 102(a)(1) rejection of claim(s) 1-9 and 16-20 as being anticipated by Ganesh, et al. (US 2017/0102441), the examiner withdraws the rejection in light of the amended claims.  
The applicant has addressed the 35 USC 103 rejection of cancelled claimed 12 that was rejected over Ganesh, et al. (US 2017/0102441) in view of Connell (US 2019/0056468) and Wintz (US 5,938,217).  The applicant argues that Ganesh depicts a “full body scanner.. which necessarily requires a bore having a larger diameter, longer length, and ultimately greater weight”.  The applicant argues that “a person of skill in the art would not have looked to the smaller MRI system of Connell to modify the larger full body scanner of Ganesh to be portable”.  Furthermore, the applicant argues that “a person of skill in the art would not have been motivated to modify Ganesh based on the dolly of Wintz because the dolly of Wintz could not support the weight of the fully body scanner of Ganesh.”  The examiner notes that Ganesh is directed to a MRI system power architecture for utilizing energy storage elements in conjunction with a MRI system.  While Figure 1 of Ganesh shows a whole body MRI system, paragraph 0039 specifically discloses that Figure 1 “depicts components and architecture of a generalized MRI imaging system…”.  Further, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).  Further, to modify an old device smaller in size would be obvious to one skill in the art  giving the provision of adjustability, where needed involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12, 13, 16 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon, et al. (US 5,808,376).
Regarding claim 1, Gordon discloses “a power system configured to provide power (Fig. 2A, ref.# 46; column 6, lines 45-65) to at least one component of the MRI system (column 5, line 25), the power system comprising: an energy storage device (column 5, line 7: batteries); and a power supply configured to receive mains electricity (column 4, lines 25-29); and a conveyance mechanism (Fig. 1, ref.# 24; allowing the MRI system to be transported to different locations.”
Regarding claim 2, Gordon discloses “wherein the energy storage device is coupled to the MRI system using a bidirectional DC-to-DC power converter.” (column 4, line 47: DC/DC converter)
Regarding claim 3, Gordon discloses “wherein the bidirectional DC-to-DC power converter comprises a synchronous buck DC-to-DC power converter, a synchronous boost DC-to-DC power converter, or a four switch buck-boost DC-to-DC power converter.” (column 8, lines 9-25)
Regarding claim 4, Gordon discloses “wherein the power supply is further configured to provide power to the energy storage device and the MRI system concurrently.” (column 4, lines 5-10: batteries are charging during normal conditions of the external power supply)
Regarding claim 5, Gordon discloses “wherein the energy storage device is coupled to the MRI system using a unidirectional DC-to-DC power converter.” (column 4, line 47: DC/DC converter)
Regarding claim 6, Gordon discloses “wherein the energy storage device comprises at least one of a battery and/or a capacitor.” (column 4, line 7: batteries)
Regarding claim 7, Gordon discloses “wherein the energy storage device and the power supply are disposed on-board the MRI system.” (column 4, line 66 – column 5, line 7: medical imaging system comprises.. power supply; column 5, line 25: MRI system)
Regarding claim 12,Gordon discloses “a transfer switch configured to couple the energy storage device to the conveyance mechanism or to a magnetics system of the MRI system.” (Fig. 2A: power supply assembly acts as a transfer switch to couple power to motor controller 34 of the cart (i.e., conveyance mechanism) or to other components of the MRI system)
Regarding claim 13, Gordon discloses “wherein the conveyance mechanism comprises at least one of a motorized component, a wheel, and/or a motorized wheel.” (Fig. 1, ref.# 24: cart w/ wheels; column 7, line 63: cart motor controller)
Regarding claim 16, Gordon discloses “a power system configured to provide power to at least one component of the MRI system. the power system comprising: an energy storage device (column 4, line 7: batteries) ; and a power supply configure to receive single-phase mains electricity (column 4, lines 28-29).
Regarding claim 20, Gordon discloses “an energy storage device (column 4, line 7: batteries), a power supply configured to receive mains electricity (column 4, lines 25-29); and a transfer switch (Fig. 2A, power supply assembly) configured to couple the energy storage device to a conveyance mechanism configured to allow the MRI system to be transported to different locations (Fig. 1, ref.# 24: cart).
Regarding claim 21,Gordon discloses “wherein the power supply is configured to receive single-phase mains electricity.”(column 4, lines 27-29: AC single phase outlet)
Regarding claim 22, Gordon discloses “wherein the energy storage device and the power supply are disposed on-board the MRI system.” (column 4, line 66 – column 5, line 7: medical imaging system comprises.. power supply; column 5, line 25: MRI system)
Regarding claim 23,  Gordon discloses “wherein the conveyance mechanism comprises at least one of a motorized component, a wheel, and/or a motorized wheel.” (Fig. 1, ref.# 24: cart w/ wheels; column 7, line 63: cart motor controller)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, et al. (US 5,808,376) in view of Ganesh, et al. (US 2017/0102441).
Regarding claim 9, Gordon discloses all the structure set forth in the claim except “wherein the power supply is configured to provide power and the energy storage device is configured to provide supplemental power to the MRI system at least once per period of the pulse sequence.”  However, directing power from energy storage during a pulse was well known in the art prior to the effective filing date of the claimed invention as taught by Ganesh (See Claim 9: directs power from energy storage during pulse).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gordon “wherein the power supply is configured to provide power and the energy storage device is configured to provide supplemental power to the MRI system at least once per period of the pulse sequence” in order to allow a high peak demand when the allowable peak power from the AC link is insufficient (See Claim 9 of Ganesh). 

Claim 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, et al. (US 5,808,376)
Gordon discloses all the structure set forth in the claims except for specifying the specific peak power amplitude, the specific peal power duration or  the magnet field strength of the system.  Thus, Gordon does not teach:
(Claim 10): “wherein the energy storage device and the power supply are configured to provide a peak power that is greater than or equal to 1500 W and less than or equal to 4000 W”;
(Claim 11): “wherein the energy storage device and the power supply are configured to provide a peak power for a length of time that is greater than or equal to 1 ms and less than or equal to 200 ms”;
(Claim 14): “wherein the at least one Bo magnet is configured to generate a Bo magnetic field having a field strength of less than or equal to 0.2 T and greater than or equal to 10 mT.”;
(Claim 15): “wherein the at least one Bo magnet is configured to generate a Bo magnetic field having a field strength of less than or equal to 0.1 T and greater than or equal to 50 mT.”
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to select the above ranges for peak power, power duration and magnet field strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Garlow, et al. (US 2019/0099141) teaches a MRI system with a conveyance mechanism to transport the MRI system.
Uchida, et al. (US 4,088,937) teaches a transfer switch, a motor and a battery.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        November 10, 2022